Citation Nr: 1439517	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-01 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1959 to June 1963 and from April 1994 to September 1994.  The Veteran also spent several years as a member of the Navy Reserve and then the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2009 rating decision issued by the Regional Office (RO) in Boise, Idaho.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's claim for service connection for a bilateral hearing loss disability was previously denied in a rating decision that was dated in September 1994.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision or submit additional evidence within one year.

2.  The evidence received since the September 1994 rating decision relates to an unestablished regarding the claim of service connection for bilateral hearing loss disability.


CONCLUSIONS OF LAW

1. The RO's rating decision in September 1994 denying service connection for a bilateral hearing loss disability is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2. New and material evidence has been received to reopen the claim of service connection for a bilateral hearing loss disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


 New and Material Evidence

In a September 1994 rating decision, the RO denied service connection for the Veteran's bilateral hearing loss because no relationship between the Veteran's hearing loss and his active duty service was shown.  The evidence considered at that time included some of the Veteran's service treatment records and a lay statement from his aunt about other claimed injuries . The Veteran did not timely file a notice of disagreement with this decision, or submit additional evidence within one year, so it became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the September 1994 rating decision includes written statements by the Veteran about his noise exposure in service and an opinion from a doctor that the Veteran's hearing loss onset "while working in the military" and was most likely secondary to military noise exposure.  

These statements are new because they were not of record at the prior denial.  They are material because they address the element that was missing at the time of the prior denial, specifically, a nexus between the Veteran's hearing loss and his service.  

ORDER

New and material evidence having been received, the claim for entitlement to service connection for a bilateral hearing loss disability is reopened.


REMAND

Further development is needed with respect to the Veteran's claim.  He contends that the cumulative effect of military noise exposure during both his active and Reserve service caused or aggravated his hearing problem.  Periodic Navy Reserve physicals and an August 1989 entrance physical into the Army Reserves showed a high frequency hearing loss at 6000 hertz in both ears.  A May 1993 Army Reserve physical showed a hearing loss disability.  Currently, the Veteran is diagnosed with bilateral high frequency sensorineural hearing loss which meets VA's definition of a hearing loss disability.  He was afforded a VA contract examination in April 2010.  The examiner opined that the Veteran's hearing loss was unrelated to his military service from June 1959 to June 1963 because his hearing was normal at separation.  However, the examiner was not asked to consider whether the Veteran's exposure to noise as a member of a Reserve component or during his second period of service in April to September 1994 caused or aggravated his hearing loss.  A new examination is necessary that considers the additional theories of entitlement to service connection for bilateral hearing loss disability.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should attempt to verify all periods of active duty for training.

2.  Afford the Veteran a VA audiological evaluation.  All symptoms and functional effects of the Veteran's hearing loss disability should be documented.  The examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's hearing loss was caused or aggravated (made permanently worse) during, or as a result, of either of his two periods of active service.  Additionally, the examiner should indicate whether it is at least as likely as not that his hearing loss was caused or aggravated by exposure to military noise while performing his Reserve duties.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 


Thereafter, if indicated, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


